Citation Nr: 0607936	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased rating for residuals of stress 
fracture, right knee, with degenerative joint disease (right 
knee disability), currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased rating for residuals of stress 
fracture, left knee, with degenerative joint disease (left 
knee disability), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November to December 
1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke 
Virginia.


FINDINGS OF FACT

1. The right knee disability is not manifested by evidence of 
slight instability or subluxation; flexion limited to 30 
degrees; or extension limited to 15 degrees, even taking into 
account the veteran's complaints of pain. 

2. The left knee disability is not manifested by evidence of 
slight instability or subluxation; flexion limited to 30 
degrees; or extension limited to 15 degrees, even taking into 
account the veteran's complaints of pain. 


CONCLUSIONS OF LAW

1. The veteran does not meet the criteria for an increased 
rating for a right knee disability.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005).

2. The veteran does not meet the criteria for an increased 
rating for a left knee disability.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in October 2002 
VA correspondence and a June 2003 statement of the case, 
amongst other documents, fulfill the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in her 
possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although notice was not completely provided 
to the appellant after the initial adjudication, she was not 
prejudiced.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development, 
including obtaining all service medical records and obtaining 
all identified post-service records, including the 
appellant's records from Raheel Ahmad, M.D.; Clinch Valley 
Medical Center; Michael Clary, D.O.; the Washington Square 
Clinic; Roy Gomez, M.D.; and, finally, the Salem VA Medical 
Center.  VA also obtained an October 2002 VA examination of 
the veteran to gather medical opinion evidence as to the 
whether increased ratings were warranted for her right and 
left knee disabilities.

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  



The Increased Rating Claim

The veteran and her representative contend that the 
claimant's right and left knee disabilities are manifested by 
symptomatology that warrants the assignment of increased 
ratings.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2005).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2005), when assigning a 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

A July 1980 rating decision granted 10 percent disability 
ratings for each of the right and left knee residuals of 
stress fractures under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (recurrent subluxation or lateral instability of the 
knee) (1980).  A November 2002 rating decision confirmed and 
continued the 10 percent ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010. 

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  A rating of 20 percent is assigned for 
each such major joint or group of minor joints, with 
occasional incapacitating exacerbations, affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.  

Given the disability evaluations assigned the veteran's knee 
disabilities, potentially applicable Diagnostic Codes provide 
ratings as follows.  If flexion of the knee is limited to 45 
degrees, a 10 percent rating is in order.  If flexion of the 
knee is limited to 30 degrees, a 20 percent rating is in 
order.   38 C.F.R. § 4.71a, Diagnostic Code 5260.  If 
extension of the knee is limited to 10 degrees, a 10 percent 
rating is in order.  If extension of the knee is limited to 
15 degrees, a 20 percent rating is in order.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the United States Court 
of Appeals for Veterans Claims (Court) explained that, when 
the pertinent diagnostic criteria provide for a rating on the 
basis of a loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

Moreover, in a precedent opinion by VA General Counsel, it 
was held that separate ratings may be assigned in cases where 
a service-connected knee disability includes both a 
compensable limitation of flexion under Diagnostic Code 5260 
and a compensable limitation of extension under Diagnostic 
Code 5261, provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 09-04; 
69 Fed. Reg. 59990 (2004).  The basis for the opinion is that 
the knee has separate planes of movement, each of which are 
potentially compensable.  Id.

In a separate precedent opinion, VA General Counsel held that 
separate ratings may be assigned in cases where the service-
connected disability includes both arthritis and instability, 
provided, of course, that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997). 

In this regard, under Diagnostic Code 5257, impairment of the 
knee, including recurrent subluxation or lateral instability, 
will be rated as 10 percent disabling when slight and as 20 
percent disabling when moderate.  38 C.F.R. § 4.71a. 

The only range of motion studies found in the record, to 
include private medical records, during the time period 
pertinent to this appeal are those conducted by VA examiners 
in October 2001 and in October 2002.  At the October 2001 
outpatient study, the examiner found each knee to demonstrate 
a full range of motion, without dislocation, subluxation, or 
laxity.

In October 2002, right knee range of motion was from 0 to 130 
degrees actively, 0 to 135 degrees passively, and 0 to 140 
degrees after fatiguing.  Left knee range of motion was from 
0 to 140 degrees actively, 0 to 142 degrees passively, and 0 
to 145 degrees after fatiguing.  Each range of motion was 
accompanied by complaints of pain.  

A full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2005)  

In light of the foregoing, because neither right nor left 
knee flexion was limited to 30 degrees, and because neither 
right nor left knee extension was limited to 15 degrees, an 
increased rating is not warranted based on a loss of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Although a higher rating may be assigned on account of pain 
causing additional functional loss, DeLuca, the salient point 
is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses she experiences 
in her knees equate to the criteria for 20 percent ratings 
under either Diagnostic Code 5260 or Diagnostic Code 5261.

On the one hand, the October 2002 VA examiner noted the 
veteran's complaints of pain and weakness.  She also noted 
complaints of swelling, crepitus, tenderness, locking, 
fatigability, and lack of endurance in both knees.  While the 
examiner noted that the claimant reported feeling pain 
bilaterally during range of motion studies, there were, for 
example, no objective findings of disuse atrophy due to a 
little used part due to pain, etc.  In view of this fact, the 
normal range of knee motion bilaterally, and the appellant's 
normal gait, there is no schedular basis for an increased 
evaluation due to limitation of motion for either knee.

Indeed, even if the Board conceded that the veteran's pain 
resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, 
she would still need a significant additional loss of motion 
to warrant an increased rating under Diagnostic Code 5260 or 
Diagnostic Code 5261.  As reflected above, such is not 
objectively present.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that her 
adverse symptomatology does not equate to the criteria for 
either a higher evaluation under either Diagnostic Codes 5260 
or 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.

As to entitlement to a separate compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, no physician during 
the pertinent appellate period has ever opined that either 
knee is manifested by instability or recurrent subluxation.  
In fact, the 2002 VA examiner reported that the veteran did 
not have any laxity in either knee.  Therefore, because there 
is no evidence in the record that suggests even "slight" 
subluxation or instability in the knees, separate ratings for 
the knees are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

In light of the foregoing, the appeal is denied.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and her representative's written 
statements to the RO, or the claimant's statements to her 
private and VA physicians.  While lay witnesses are competent 
to describe experiences and symptoms that result therefrom, 
because lay persons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, as well as those of her representative, 
addressing the severity of the claimant's disabilities, are 
not probative evidence as to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied. 


ORDER

Entitlement to an increased rating for a right knee 
disability is denied.

Entitlement to an increased rating for a left knee disability 
is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


